DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8-26, 28, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “as described in Table 1A, 1B, or 1C” renders claims reading upon said recitation indefinite. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. In the instant case, the elements recited in the tables could be recited in the claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 8-21, 26, 28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suhr, Ole. "Clinical Update on Patisiran Phase 2 Trials in Familial Amyloidotic Polyneuropathy." Alnylam Pharmaceuticals, Apr 30 (2014): 15 (Suhr); He et al. Molecular Therapy (2013), Vol. 22, No. 2, pages 359-370 (He); Butler et al. Amyloid The Journal of Protein Folding Disorders (2016), Vol. 23, pages 109-118 (Butler); and Knopp et al. Cellular and Molecular Bioengineering (2016), Vol. 9, pages 305-314 (Knapp) in combination.
Claims 3-4, 10-19, 26, 28, and 31-32 are drawn to a method of treating hereditary transthyretin-mediated amyloidosis (hATTR amyloidosis) with cardiomyopathy in a human patient in need thereof, the method comprising administering to the patient a patisiran drug product as described in Table 1A, 1B, or 1C at a dose of 0.3 mg siRNA per kg body weight, wherein the patisiran drug product is administered intravenously once every 3 weeks and the method results in stabilization or improvement of a serum NT-proBNP concentration and/or a left ventricle (LV) strain and/or a LV wall thickness compared to baseline as determined before administration of the patisiran drug product.
Claims 8 and 20-21 is drawn to a method for stabilizing or improving a serum NT-proBNP concentration and/or a left ventricle (LV) strain and/or a LV wall thickness in a human patient having hereditary transthyretin-mediated amyloidosis (hATTR amyloidosis) with or without 2 IPTS 112628076.1Attorney Docket No: AYL-274W0US Client Ref: ALN-274US Application No: 16/648,558 polyneuropathy and/or cardiomyopathy, the method comprising administering to the patient a patisiran drug product as described in Table 1A, 1B, or 1C at a dose of 0.3 mg siRNA per kg body weight, wherein the patisiran drug product is administered intravenously once every 3 weeks, wherein the method results in stabilization or improvement of the serum NT-proBNP concentration and/or the left ventricle (LV) strain and/or the LV wall thickness, respectively, compared to baseline as determined before administration of the patisiran drug product.
Claim 9 is drawn to a method for stabilizing or improving a FAP stage and/or a PND score and/or a serum percent TTR concentration in a human patient having hereditary transthyretin-mediated amyloidosis (hATTR amyloidosis) with or without polyneuropathy and/or cardiomyopathy, the method comprising administering to the patient a patisiran drug product as described in Table 1A, 1B, or 1C at a dose of 0.3 mg siRNA per kg body weight, wherein the patisiran drug product is administered intravenously once every 3 weeks, wherein the method results in stabilization or improvement of the FAP stage and/or the PND score and/or the serum percent TTR concentration, respectively, compared to baseline as determined before administration of the patisiran drug product.
Suhr discloses a clinical updated on patisiran Phase 2 Trials in familial amyloidotic polyneuropathy (e.g., hATTR with cardiomyopathy and polyneuropathy) (Title). Suhr teaches intravenously dosing patisiran at 0.30 mg/kg every 3 weeks wherein the infusion time was 60 or 70 minutes (page 5, page 10).

    PNG
    media_image1.png
    670
    572
    media_image1.png
    Greyscale

Suhr taches a method wherein the patient is a male and/or 65 years old or older (page 6).

    PNG
    media_image2.png
    615
    1061
    media_image2.png
    Greyscale

Suhr teaches pre-dosing (page 14). Suhr teaches administering a tetramer stabilizer including tafamidis or diflunisal. Suhr teaches up to 2 years of dosing, with clinical endpoints evaluated every 6 months (page 5). 
Suhr differs from the instantly claimed invention in that Suhr is silent regarding whether the patisiran drug product further contains the instantly claimed excipients (e.g., DSPC, cholesterol, etc.) ; however, this deficiency would have been obvious in view of the teachings of He, Butler, and Knapp in combination.
He is drawn to the delivery of siRNA. He teaches that many siRNA delivery approaches have been developed to enhance cellular uptake of siRNAs (Introduction). Among them, a family of lipid nanoparticles (LNPs) known as stabilized nucleic acid lipid particles (SNALPs), represent the most clinically advanced approach for siRNA delivery due to their high siRNA-encapsulation efficiency and low immunogenic properties, and are currently being evaluated in clinical trials. In order to develop LNPs able to efficiently deliver siRNAs into leukemia cells, He started by designing, preparing and screening a large variety of KIF11 siRNA-encapsulated SNALP-like particles (SLPs) made of different cationic lipids (page 360). Initial formulation of SLPs was based on established SNALPs, with 1,2-dilinoleyl-4-(2-dimethylaminoethyl)-[1,3]-dioxolane (DLin-KC2-DMA) as cationic lipid, cholesterol/dipalmitoylphos-phatidylcholine (DPPC) or distearoylphosphatidylcholine (DSPC) as helper neutral lipids and R-3-[(ω-methoxy poly(ethylene glycol)2000)carbamoyl)]-1,2-dimyristyloxl-propyl-3-amine (PEG-c-DOMG) as PEGylsated lipids (Figure 1a).

    PNG
    media_image3.png
    434
    375
    media_image3.png
    Greyscale

Butler teaches that recent advances in the ability to use lipid nanoparticles and N-acetylgalactosamine (GalNAc)-siRNA conjugates for efficient and specific delivery of siRNA to the liver have paved the way for development of RNAi-based therapeutics for disease targets expressed in the liver (page 110). As such, an RNAi therapeutic strategy is well-suited to the treatment of ATTR amyloidosis. Butler teaches that patisiran, previously called ALN-TTR02, is a DLin-MC3-DMA-based LNP siRNA formulation. Butler further teaches that patisiran is an intravenously (IV) administered siRNA lipid nanoparticle formulation targeting TTR that is currently in clinical development for the treatment of hereditary ATTR amyloidosis with polyneuropathy (page 115).
Knapp is drawn to the delivery of siRNA. Knapp teaches that among the abundance of delivery systems created to overcome these challenges, lipidoid nanoparticles (LNPs) have been particularly effective (page 306). Knapp synthesized a small library of 73 lipidoids formed from the combinatorial addition of six amines to 13 tails. Knapp teaches that nanoparticles were formulated as described previously. A solution of lipidoid, cholesterol, 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and 1,2-dimyristoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)-2000] (ammonium salt) (C14PEG2000) was prepared in ethanol at a molar ratio of 50:38.5:10:1.5. Additional ethanol and 10 mM sodium citrate buffer (pH 4.2) were added to yield a lipid solution that was 90% (v/v) ethanol and 10% citrate buffer. An siRNA solution was prepared by diluting siRNA, initially dissolved in phosphate buffered saline (PBS), in 10 mM sodium citrate buffer. LNPs were spontaneously formed by rapidly mixing the lipid solution into an equal volume of the siRNA solution. The final weight ratio of lipidoid:siRNA was 5:1. LNPs were further diluted in PBS at a pH of 7.4 (PBS), such that PBS accounted for 50% of the final volume.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Suhr, He, Butler, and Knapp are each drawn to the use of siRNA for treating hATTR amyloidosis and/or the delivery of siRNA. They are from the same field of endeavor, and/or are reasonably pertinent to treating a patient with hATTR amyloidosis comprising the administration of a patisiran drug product.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to formulate patisiran with a combination of cationic lipids, PEGylated lipids, and helper lipids as He teaches the use of such a combination for delivering siRNA. As evidenced by He, Butler, and Knapp in combination, excipients such as DLin-MC3-DMA, PEG2000-C-DMG, DSPC, cholesterol, and PBS were known in the art for being useful in the delivery of siRNA including patisiran. Use of materials in combination, each of which is known to function for intended purpose, is generally held to be prima facie obvious as the idea of combining them flows logically from their having been individually taught in the prior art.  
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, one of ordinary skill in the art would have expected that a combination of excipients such as PBS, cationic lipids, PEGylated lipids, and helper lipids would be useful for intravenously delivering a patisiran drug product to a patient having hATTR amyloidosis with cardiomyopathy.
Regarding claim 31, generally differences in administration time/dosage regimen will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such administration time/dosage regimen is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the recitation(s) “the method results in…drug product”, “wherein the method results in…drug product”, “wherein the change…points”, “wherein the decrease…9 months”, “wherein the method results in…COMPASS-31 score”, “wherein the method results in…endpoints”, “wherein the cardiac marker…wall thickness”, “wherein the baseline is average”, and the like, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.
All of the instant limitations are taught by the combination of Suhr, He, Butler, and Knapp. A person of ordinary skill in the art would have had a reason to combine the teachings of Suhr, He, Butler, and Knapp. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Suhr, He, Butler, and Knapp. Thus, claims 3-4, 8-21, 26, 28, and 31-32 would have been obvious based on the preponderance of the evidence.



Conclusion
Claims 3-4, 8-26, 28, and 31-32 are pending. Claims 3-4, 8-26, 28, and 31-32 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/